Exhibit 10.2

 

Piedmont Natural Gas Company, Inc.

 

Share Repayment Agreement

 

This SHARE REPAYMENT AGREEMENT (this “Agreement”) is made and entered into the
15th day of December, 2015, by and between Piedmont Natural Gas Company, Inc., a
North Carolina corporation (the “Company”), and [______________] (the
“Participant”).

 

Statement of Purpose

 

The Company previously awarded long-term equity incentive awards in the form of
Performance Shares for the 3-year performance periods ending October 31, 2016
and October 31, 2017 (the “2016 LTIP Award” and “2017 LTIP Award,” respectively)
to the Participant pursuant to the Piedmont Natural Gas Company, Inc. Incentive
Compensation Plan, as amended and restated effective December 15, 2010 (the
“Plan”). The Company has agreed to accelerate the payment of Shares in respect
of the 2016 LTIP Award and the 2017 LTIP Awards, assuming target level of
performance (collectively, the “Accelerated LTIPs”), provided the Participant
enters into an agreement with the Company to repay to the Company the net
after-tax shares issued to the Participant in connection with such acceleration
(and shares resulting from the reinvestment of dividends paid with respect to
such shares) if certain contingencies occur. The Company and the Participant
desire to enter into this Agreement to evidence the terms and provisions of such
contingent repayment agreement.

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.      Issuance of Shares. The Company hereby evidences and confirms its
issuance to the Participant, effective as of the date hereof, of [_____________]
Shares (the “Accelerated Shares”) in respect of the Accelerated LTIPs. This
Agreement is subordinate to, and the terms and conditions of the Accelerated
Shares are subject to, the terms and conditions of the Plan, which are
incorporated by reference into this Agreement. If there is any inconsistency
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall govern. Capitalized terms used herein without definition have the
meaning given in the Plan.

 

2.      83(b) Election. The Participant shall make an election under Section
83(b) of the Code to be taxed upon the issuance of the Accelerated Shares. To
effect such election, the Participant shall file an election in the form
attached hereto as Exhibit A with the Internal Revenue Service within thirty
(30) days of the date of this Agreement and otherwise in accordance with
applicable Treasury Regulations. The Participant shall provide the Company with
an executed copy of such election.

 

 
 

--------------------------------------------------------------------------------

 

 

3.      Tax Withholding. The Company shall be required to withhold federal and
state income, FICA and Medicare taxes from the taxable income realized by the
Participant as a result of the Participant’s Section 83(b) election described in
paragraph 2 above. To satisfy such withholding obligation, the Participant
directs the Company to withhold from the Accelerated Shares as follows:

 

(a)           ☐           Withhold the minimum amount required by applicable
law.

 

If the Participant elects the minimum withholding option, the Company will
withhold at the flat rates prescribed by law. The flat rates will be (i) 25% for
federal income taxes for wages up to $1,000,000 and 39.6% for wages in excess of
$1,000,000, (ii) 5.8% for North Carolina income taxes, (iii) 1.45% for Medicare
taxes and (iv) 0.9% additional Medicare taxes for wages above $200,000.

 

(b)           ☐           Withhold the minimum amount required by applicable law
(using the flat rates described above) plus an additional amount of federal
income taxes such that the total of the taxes withheld equals:

 

___ % (any whole percentage from 40% to 50%) of the value of the Accelerated
Shares.

 

If the Participant elects this option, the Company will treat this Agreement as
a substitute IRS Form W-4 for purposes of calculating the taxes to be withheld
from the Accelerated Shares, and by signing below, the Participant declares,
under penalties of perjury that to the best of his knowledge and belief the
information in this certificate is true, correct and complete.

 

NOTE: The Company is required to withhold federal income taxes from any wages in
excess of $1,000,000 at a flat rate of 39.6% notwithstanding any election the
Participant may make pursuant to this paragraph 3(b).

 

The number of Shares withheld from the Accelerated Shares shall be fully vested
in the Participant and not subject to the repayment provisions in paragraph 5
below. The balance of the Accelerated Shares remaining after withholding for
taxes pursuant to this paragraph 3 are subject to the repayment provisions in
paragraph 5 below and are referred to herein as the “Contingent Shares.”

 

4.      Delivery of Contingent Shares; Full Reinvestment of Dividends. The
Contingent Shares shall be deposited into an account established in the
Participant’s name under the Company’s Dividend Reinvestment and Stock Purchase
Plan (the “DRIP”) and all dividends paid by the Company with respect to the
Contingent Shares shall be reinvested in additional Shares (the additional
Shares resulting from the reinvestment of dividends are referred to herein as
the “DRIP Shares”). Neither the Contingent Shares nor the DRIP Shares may be
sold, assigned, transferred, pledged, hypothecated or otherwise directly or
indirectly encumbered or disposed of until such Shares are no longer subject to
repayment pursuant to paragraph 5 below.

 

 
2

--------------------------------------------------------------------------------

 

 

The book entry credits for the Contingent Shares and the DRIP Shares shall bear
an appropriate legend referring to the terms, conditions and restrictions
applicable to such Shares, substantially in the following form:

 

THE SHARES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING
FORFEITURE) CONTAINED IN THE PIEDMONT NATURAL GAS COMPANY, INC. INCENTIVE
COMPENSATION PLAN, AS AMENDED AND RESTATED EFFECTIVE DECEMBER 15, 2010, AND A
SHARE REPAYMENT AGREEMENT ENTERED INTO THEREUNDER, AND SUCH SHARES ARE NOT
ASSIGNABLE OR OTHERWISE TRANSFERABLE EXCEPT IN ACCORDANCE WITH SUCH PLAN AND
AGREEMENT, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE COMPANY.

 

At such time as the Contingent Shares and the DRIP Shares are no longer subject
to repayment in accordance with this Agreement, the legend set forth above shall
be removed from the book entry credits evidencing such Shares.

 

5.      Repayment of Contingent Shares and DRIP Shares. The Participant shall
immediately repay to the Company that portion of the Contingent Shares
attributable to Accelerated LTIPs that would not (absent this Agreement) have
been earned by and paid to the Participant and the DRIP Shares resulting from
the reinvestment of such portion of the Contingent Shares if:

 

 

(a)

the Agreement and Plan of Merger among the Company, Duke Energy Corporation and
Forest Subsidiary, Inc. dated October 24, 2015 (the “Merger Agreement”) is
terminated and the Company does not achieve at least the target level of
performance under the 2016 LTIP Award or the 2017 LTIP Award (which
determination will occur at the end of the respective performance period), or

 

 

(b)

the Participant’s employment with the Company terminates prior to the closing of
the transactions contemplated by the Merger Agreement for any reason other than
for reasons that would have permitted accelerated vesting of the Accelerated
LTIPs pursuant to the Merger Agreement, the Plan or the terms of any severance
agreement or severance benefit plan that is applicable to the Participant.

 

Such repayment shall be effectuated by the Company by cancelling such portion of
the Contingent Shares and DRIP Shares credited to the Participant’s DRIP
account, thus triggering the forfeiture by the Participant of such portion of
the Contingent Shares and DRIP Shares.

 

6.      Rights with Respect to Contingent Shares. Except as otherwise provided
herein, the Participant shall have all of the rights of a shareholder with
respect to the Contingent Shares, including the right to vote the Contingent
Shares and receive any dividends that may be paid thereon. However, any
dividends paid with respect to the Contingent Shares shall be subject to full
reinvestment as provided in paragraph 4 above and repayment as provided in
paragraph 5 above.

 

7.      Binding Agreement. This Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

 
3

--------------------------------------------------------------------------------

 

 

8.      Consent to Electronic Delivery. By executing this Agreement, the
Participant hereby consents to the delivery of information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable securities laws) regarding this Agreement, the Company, the Plan, the
Contingent Shares, the DRIP and the DRIP Shares via the Company’s website or
other electronic delivery.

 

9.      Section and Other Headings, etc. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

 

10.      Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

 

11.      Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.

 

12.      Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Modifications to this
Agreement can be made only in an express written contract executed by a duly
authorized officer of the Company.

 

13.      Governing Law. Except to the extent superseded by the laws of the
United States, this Agreement will be governed by, and construed in accordance
with, the laws of the State of North Carolina without regard to principles of
conflict of laws.

 

14.      Additional Actions. The parties will execute such further instruments
and take such further action as may reasonably be necessary to carry out the
intent of this Agreement.

 

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first above written.

 

 

PIEDMONT NATURAL GAS COMPANY, INC.  

 

 

 

 

       

 

 

 

 

 

By:

 

 

 

 



Kevin M. O’Hara

Senior Vice President,

Chief Administrative Officer

 

 

 

 

 

 

 

 

 

 

 

 

[________________________]

 

  

4